Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd Junior Powell appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Powell, No. 5:99-cr-00012-RLV-6 (W.D.N.C. Dec. 16, 2014). Powell has filed motions requesting leave to file an amended informal brief and other exhibits on appeal, for appointment of counsel under the Criminal Justice Act, and for other relief. We grant Powell leave to file the amended informal brief, but we deny the requests for appointment of counsel and other relief on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.